Citation Nr: 1541795	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for bilateral shin splints.

4. Entitlement to service connection for bilateral arthritis of the feet.

5. Entitlement to service connection for a Bartholin cyst and bacterial vaginosis.

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

7. Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility to treatment.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from November 4 to December 5, 2003, with an additional three months of prior inactive training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the appellant's substantive appeal the requests that VA provide certain evidence to her.  The appellant should understand, however, as explained to her in the statement of the case, that in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While VA has a duty to assist her, that duty is not exclusive, and the appellant must do her part to secure the evidence necessary to support her claim.  

At this time there is no evidence, to particularly include no competent medical evidence, showing that the appellant has met the three steps outlined above to permit VA to grant the benefits sought.  There is likewise no evidence that an active psychosis or any active mental illness occurred within two years from the date of her separation from service.  While these factors would ordinarily lead the Board to deny all of her claims, given the development ordered below, the Board takes this opportunity to advise the appellant of the deficiencies in her claim so that she has an opportunity on remand to correct them.  

As noted, VA has a duty to assist the appellant.  In this regard, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining the claimant's active military, naval, or air service that are held by a government entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant record held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3) (2015).  VA's duty to assist requires it make as many record requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  VA should halt the efforts to secure Federal records only if VA concludes that the records do not exist or that further efforts to secure them would be futile.  An example of when VA may determine that no further efforts are needed is when a Federal agency informs VA that the requested records do not exist or the custodian does not have them.

In this case, the RO issued a letter in February 2011 stating that all efforts to obtain the appellant's service treatment records have been exhausted.  However, that letter did not advise the appellant of the efforts which have been undertaken to obtain those records, nor does a review of the claims file include any indication that any potential custodian of those records had explicitly determined that they do not exist.  Accordingly, on remand, the RO must document all steps taken in that effort, and if further steps are now deemed possible those steps must be undertaken.  

Finally, since the issuance of the March 2015 supplemental statement of the case, mail sent to the appellant has been returned as undeliverable.  It appears, however, that the appellant has received contact through her representative.  Hence, on remand the RO should work with the representative and take steps to verify the appellant's present address and resend any notification letters returned to VA since March 2015.  The appellant is advised that it is her responsibility to keep VA informed of her whereabouts and that VA has no burden to " turn up heaven and earth " to find her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the appellant's designated representative, take steps to verify the appellant's present mailing address.  If a current address can be obtained, the RO must forward a copy of any correspondence returned as undeliverable after March 1, 2015.

2.  The RO should take appropriate action to obtain the appellant's service treatment records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO must attempt to contact the appellant at her present address and request that she identify and authorize VA to obtain on her behalf, any outstanding private treatment records that are not presently associated with the claims file.  Thereafter, the RO should make reasonable efforts to obtain any records identified, to include an initial and at least one follow-up request.  If VA is unable to obtain those records on the appellant's behalf, the appellant should be afforded the opportunity to submit those records herself.

4.  Thereafter, readjudicate the issued on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the appellant and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




